Citation Nr: 1724939	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned.  

The issue of service connection for ulceration of the bilateral lower extremities as secondary to service-connected type 2 diabetes mellitus was raised by the Veteran during his October 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case to the RO in January 2016.  Little substantive action ordered by the Board in January 2016 was taken before the case was returned to the Board in April 2017.  Specifically, the RO obtained updated VA treatment records through August 2016.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Although February and March 1966 service audiometry reports show an elevated puretone threshold in the right ear at 6000 Hz, they do not show thresholds that constitute a right ear hearing loss disability under VA regulations, nor do they note such disability.  A VA examiner opined in January 2011 that without accurate audiometric data at separation, an opinion regarding a connection between the Veteran's hearing loss and noise exposure during service cannot be rendered without resorting to mere speculation.  The Board notes that the examiner's opinion does not reflect consideration of the Veteran's allegation that his hearing loss is related to exposure to computer noise while working in a computer room during service.  Additionally, the Veteran is now service-connected for left ear hearing loss and tinnitus.  As the examiner's opinion does not address whether the Veteran's right ear hearing loss may be related to exposure to computer noise from working in a computer room in service, or whether the right ear hearing loss is secondary to his left ear hearing loss and/or tinnitus, further action is necessary for this claim as indicated below. 

Concerning the Veteran's right knee, D.R., M.D. initially saw the Veteran in January 2008, and at that time, he reported that the Veteran had had right knee pain for 6 months.  He performed right knee arthroscopy in February 2008.  A March 2009 opinion from Dr. D.R. notes the Veteran's report of intermittent right knee symptoms since an injury in 1966, when he sustained a direct blow and contusion to the right knee and "was out of training for a few weeks."  Dr. D.R. indicated that the Veteran had arthroscopic surgery in the mid 1990's, but his knee was found to have substantial arthritic changes in the right patella.  Dr. D.R. opined in March 2009 that "[i]n light of his history, physical exam and current conditions, and findings of his knee at the time of surgery, ongoing problems with his right knee and essentially no problems with his left knee, it is safe to assume that his original knee injury in 1966 certainly has a role in his present condition."  However, in a February 2009 statement, the Veteran asserted that treatment of the alleged knee injury in service entailed being "restricted to quarters for the weekend" and that he "was back on duty Monday."  Additionally, on July 1967 service examination (for application to officer candidate school), his right knee was normal.  In an associated report of medical history, the Veteran indicated he had swollen or painful joints and denied "trick" or locked knee.  On February 1969 service separation examination, his knee was normal.  The service treatment records (STRs) are otherwise silent for any complaints, treatment, findings, or diagnosis related to the right knee.  The Board finds that Dr. D.R.'s opinion is based on facts that are inconsistent with the Veteran's February 2009 statement and the STRs.  Accordingly, further action on this claim is necessary as indicated below. 

Additionally, the record does not reflect that the AOJ has sought evidence which the Veteran has identified as potentially relevant to his claim for service connection for a right knee disability.  Specifically, the Veteran asserts that he received treatment for his right knee injury in service at the Naval Hospital at Camp Pendleton, California in June and July 1966.  He has also stated that he underwent right knee surgery by Dr. James Bonnett in 1996.  The AOJ should ask the Veteran to provide releases for VA to obtain any records of private treatment he has received for his hearing loss and right knee disabilities since service.  The AOJ should also complete exhaustive development to obtain any treatment records from the Naval Hospital at Camp Pendleton. 

Finally, the claim for TDIU is inextricably intertwined with the pending service connection claims that are being remanded, and adjudication of the TDIU claim must be deferred until the intertwined issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, the Veteran reported in November 2015 that his service-connected right and left lower extremity diabetic peripheral neuropathy disabilities have become worse.  Accordingly, an examination of his right and left lower extremity peripheral neuropathy is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his right ear hearing loss and right knee disability since service (to specifically include records related to the right knee surgery in 1996 by Dr. James Bonnett) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include any updated VA records since August 2016. 

2.  The AOJ should arrange for exhaustive development for complete records of any treatment the Veteran received for a right knee injury at Naval Hospital Camp Pendleton in June and July 1966. 

3.  After the development in instructions #1 and #2 above is completed, the AOJ should return the entire record to the January 2011 VA examiner for review and an addendum opinion regarding the etiology of the Veteran's right ear hearing loss and whether or not such disability has been caused or aggravated by his service-connected left ear hearing loss and/or tinnitus. If the January 2011 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  Based on a review of the entire record and a copy of this remand, the examiner should provide opinions that respond to the following: 

(a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's right ear hearing loss is related to his service (to include as due to exposure to computer noise while working in a computer room during service)? 

(b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's right ear hearing loss is caused by his service-connected left ear hearing loss and/or tinnitus? 

(c) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's right ear hearing loss is aggravated by his service-connected left ear hearing loss and/or tinnitus? 

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4.  After the development in instructions #1 and #2 above is completed, the AOJ should also arrange for an orthopedic examination of the Veteran to determine the likely etiology of his right knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following: 

As to each diagnosed right knee disability, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as due to the alleged right knee injury during June or July 1966)? 

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate. 

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected right and left lower extremity diabetic peripheral neuropathy and to assess the functional limitations caused by all of his service-connected disabilities.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to:

a. Describe in detail all symptomatology associated with, and the current severity of, the service-connected right and left lower extremity peripheral neuropathy; and 
b. Describe in detail the functional limitations caused by the Veteran's service-connected disabilities:  coronary artery disease; type 2 diabetes mellitus; right and left lower extremity diabetic peripheral neuropathy; peripheral neuropathy with carpal tunnel syndrome, upper extremity; hypertension; bilateral onychomycosis; tinnitus; diabetic retinopathy; erectile dysfunction; and left ear hearing loss. 

6.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

